Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
2.	The amendment/argument filed on 12/13/2021 has been entered.

3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Ms. Chantal F. Edde on 03/18/2022.

4.	The application has been amended as follows: 

In the claims:

Claims 16, 18, 20, 21, 22 and 25 have been replaced with the following amended claims:

Claim 16 (Currently Amended) The method of claim 15, wherein the 4-1BB agonist antibody is present in the first medium at a concentration in the range of 0.5 g/mL to 

Claim 18 (Currently Amended) The method of claim 15, wherein the second culture medium further comprises a checkpoint inhibitor selected from the group consisting of an anti-PD-1 antibody, an anti-PD-L1 antibody, an anti-CTLA4 antibody, [[or]]and a combination thereof.

subject, comprising the steps of: (a) expanding tumor-infiltrating lymphocytes from a tumor fragment from the subject using the method of claim 15; (b) treating the subject with nonmyleoablative lymphodepleting chemotherapy; and (c) administering the tumor-infiltrating lymphocytes to the subject.

Claim 21 (Currently Amended) The method of claim 15, wherein the IL2 is present in the first medium at a concentration of 

Claim 22 (Currently Amended) The method of claim 15, wherein the IL2 is present in the second medium at a concentration of 

Claim 25 (Currently Amended) The method of claim 15, wherein the CD3 antibody is present at an initial concentration of 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Election/Restriction
6.	Claims 15-19 and 21-29 are directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 20, directed to the process of using an allowable process, previously withdrawn from consideration as a result of a restriction requirement, claim 20 hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 08/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Conclusion
7.	Claims 15-29 have been allowed.

8.	Claims 15-29 have been renumbered as claims 1-15 respectively.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAN XIAO whose telephone number is (571)270-3578.  The examiner can normally be reached at M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu (571-272-0839) can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YAN XIAO/
Primary Examiner, Art Unit 1642